20 Mich. App. 266 (1969)
174 N.W.2d 2
PEOPLE
v.
BOZEMAN
Docket No. 5,127.
Michigan Court of Appeals.
Decided November 26, 1969.
*267 Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, Thomas G. Plunkett, Prosecuting Attorney, and Dennis Donohue, Chief Appellate Counsel, for the people.
Parvin Lee, Jr., for defendant on appeal.
Before: LESINSKI, C.J., and J.H. GILLIS and DANHOF, JJ.
PER CURIAM.
Calvin Bozeman, together with two codefendants, was tried by a jury and convicted of breaking and entering a business place. (MCLA § 750.110 [Stat Ann 1969 Cum Supp § 28.305]). On appeal it is contended that the assignment of one attorney to represent all three defendants denied Bozeman the right to effective representation of counsel.
At trial, Bozeman denied involvement in the offense and asserted that he was an innocent bystander. His defense was neither inconsistent with nor adverse to that of his codefendants. This Court's recent decision in People v. Dockery (1969), 20 Mich App 201, is dispositive. Unless it appears that the assignment of joint counsel resulted in some prejudice to defendant, we cannot sustain his claim of denial of effective representation. Since the interests of these defendants were not in conflict, no prejudice resulted from their joint representation. People v. Dockery, supra, and cases cited therein.
Defendant also assigns as error the failure of the record to reveal whether he assented to certain tactical decisions of his counsel. This contention is without merit. Defendant is not entitled to conduct his own trial if he accepts counsel. People v. LaMarr (1965), 1 Mich App 389.
Affirmed.